Per Curiam.

The Democratic party of the fifth judicial district by convention placed in nomination candidates for the office of district judge and district attorney. A certificate of such nominations was filed with respondent. Thereafter nominations for the same offices were made by petition, under the designation “Bryan Democratic Ticket.” Petitioner, protested such nominations. One ground upon which protestant relied was, that the name “Bryan Democratic Ticket” tended to confuse the voters. The respondent passed upon such protest and overruled the same. Thereupon petitioner commenced proceedings in the district court for the purpose of reviewing this action. The court below dismissed his petition for the reason it did not appear therefrom that he was authorized to represent either the candidates upon the regular Democratic ticket of the fifth judicial district or the recognized officials of that party. It does not appear that this question was raised before respondent, and therefore cannot be urged for the first time on review. Phillips v. Curley, ante 34. The parties who made the nomination by petition had no right, nor should they be permitted to employ the name “Bryan Democratic Party” when it appears that a nomination of candidates for the *73same offices bad already been made under the designation “Democratic.” The reasons for this conclusion are discussed in Phillips v. Curley, supra, and it is unnecessary to repeat them here. On the authority of that case, the judgment of the district court is reversed, and judgment here directed that the respondent exclude from the official ballot the ticket designated “Bryan Democratic Party,” involved in this action.

Reversed.

Goddard, J., not participating.